Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 43-48 is/are allowable. The restriction requirement between Groups I-III, as set forth in the Office action mailed on 8/10/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/10/2020 is partially withdrawn.  Claim(s) 49-55, 57, 59, 63, directed to groups II/III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim(s) 58, 60-62, directed to group IV/ Species B is/are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randall Pyles on 7/20/2021.
The application has been amended as follows: 
Within claim 54, lines 2-3: “feature to the other of” has been changed to --feature to engage the other of--.
Within claim 55, line 2: “the first arm is disposed” has been changed to --the first arm is configured to be disposed--.
Claim(s) 58, 60-62 is/are cancelled.
Within claim 63, line 6: “the first arm is disposed” has been changed to --the first arm is configured to be disposed--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination which disclose nor make obvious:
A shoulder prosthesis comprising a single piece base.  The base including a collar with: a plurality of circumferential spaced apertures that extend radially outward longer than a width perpendicular thereto, and a plurality of notches circumferential spaced and extending further radially outward than the apertures.  Extending distally from the collar is a body with a recess projecting therethrough and a helical structure around the body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774